Citation Nr: 1043481	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

To support his claim, the Veteran testified at a hearing at the 
RO in October 2006 before the undersigned Veterans Law Judge of 
the Board.

The Veteran also perfected an appeal of the RO's denial of 
service connection for bilateral hearing loss and tinnitus.  
However, the Board granted those claims in a February 2007 
decision, while remanding the claim for hepatitis C to the 
Appeals Management Center (AMC) for further development.  And the 
Veteran did not appeal either the initial ratings or effective 
dates assigned for his hearing loss and tinnitus.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these downstream issues).  So only his 
hepatitis C claim remained following the initial February 2007 
Board decision and remand.

Upon receiving this case back from the AMC, the Board issued a 
decision in February 2008 denying this remaining claim for 
service connection for hepatitis C.  The Veteran appealed the 
Board's decision to the United States Court of Appeals 
for Veterans Claims (Court/CAVC).  In an April 2009 order, 
granting a joint motion, the Court vacated the Board's February 
2008 decision and remanded the hepatitis C claim to the Board for 
further development and readjudication in compliance with 
directives specified in the joint motion.

Because of the Veteran's age, the Board subsequently advanced his 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2009).  And in December 
2009, to comply with the Court's order granting the joint motion, 
the Board again remanded the claim to the RO via the AMC for 
still further development.

FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs), except for 
the report of his separation examination, are unavailable for 
consideration; however, there is no mention in the report of that 
separation examination - either by complaint or objective 
clinical finding, of hepatitis C or of any risk factor for 
developing this condition.

2.  A January 2003 letter from a VA physician, L.J.J., M.D., 
FACP, Professor of Medicine and Chief of Hepatology at the Miami 
VA Medical Center (VAMC), suggested the Veteran more likely than 
not acquired hepatitis C during his military service.  That 
opinion, however, did not discuss the underlying 
medical rationale or otherwise provide the evidentiary basis for 
this conclusion.

3.  Consequently, the Board remanded the claim in February 2007 
to obtain a medical nexus opinion concerning whether the 
Veteran's hepatitis C is traceable back to his military service 
and, in particular, to any coincident risk factor like treatment 
- including stitching, he purportedly received for a right thumb 
injury.

4.  The VA physician who provided this remand opinion in 
September 2007 was unable to link the Veteran's hepatitis C to 
his military service, but also was unable to disassociate this 
condition from the Veteran's military service, indicating an 
opinion on this determinative issue would require resorting to 
mere speculation.

5.  The Veteran subsequently submitted a January 2008 statement 
alleging he initially had been told he had a liver problem in the 
1980s by his family physician, Dr. R. Di'L., so even before the 
initial diagnosis of hepatitis C in 1989.

6.  The Board denied the claim in February 2008, but the Court's 
April 2009 order granting the joint motion vacated that decision 
because the Board had not tried to obtain the records of this 
earlier treatment from Dr. R. Di'L.



7.  In September 2009, the Board received two additional 
supporting statements from Dr. L.J.J., one dated in December 2007 
and the other in June 2009, further expounding on why he believes 
the Veteran contracted hepatitis C while in the military, as 
opposed to when not in the military.  The Veteran's attorney, in 
an accompanying letter, asked the Board to immediately consider 
this new evidence.

8.  Since, however, the Court-granted joint motion had directed 
the Board to try and obtain the additional (earlier) treatment 
records from Dr. R. Di'L. before readjudicating the claim, the 
Board remanded the claim in December 2009.

9.  As additional support for the claim, the Veteran submitted a 
December 2009 statement, through his attorney, attesting that he 
had experienced continuity of symptoms commonly associated with 
hepatitis C since service, such as fatigued (always feeling 
tired) and achy joints.

10.  In February 2010, the Veteran's attorney also submitted 
another supporting medical nexus statement - this time dated in 
January 2010 from P.N.S., M.D., A.G.A.F., of the Center for 
Digestive Health, providing a brief description of the history of 
hepatitis C, discussing the common risk factors for exposure to 
this virus, and reiterating, among other things, that the initial 
infection often precedes the actual diagnosis by many years (even 
decades).  And because of this, he concluded the Veteran's 
situation is typical, that exposure to hepatitis C at the time of 
his hand injury in service would be a very plausible history, and 
that, absent any indication of other possible sources of 
infection, he believes all evidence in this case points to the 
Veteran's hepatitis C as a long-term infection contracted while 
he was in the service.  Dr. P.N.S. added, it is certainly more 
likely than not that this is the case, and that Dr. L.J.J. (who 
also had earlier submitted the three supporting statements) is 
one of the most respected hepatologists in the United States and 
unwavering in his opinion that this represents a case of service-
related hepatitis C.



11.  The Veteran's attorney submitted another statement in March 
2010, in response to a Veterans Claims Assistance Act (VCAA) 
notice letter just recently issued in February 2010, waiving 
their right to have VA assist them in obtaining the additional 
treatment records from Dr. R. Di'L.  The Veteran's attorney 
explained that the Veteran is uncertain whether these additional 
records even still exist because Dr. R. Di'L is probably dead, 
and that the Veteran no longer feels these records are necessary 
because of the favorable opinions from Drs. L.J.J. and P.N.S.  
They therefore requested that VA decide the claim based on the 
information that it has (i.e., already in the file).

12.  The Veteran also submitted two additional statements from 
Dr. L.J.J., the VA treating physician at the Miami, Florida VAMC 
who attributed the Veteran's hepatitis C to his military service 
in the January 2003 letter.  These two additional statements are 
dated December 2007 and June 2009.  The letters state that the 
Veteran more likely than not acquired hepatitis C during his 
military service.  

13.  When asked to provide additional comment concerning this 
case in May 2010, the VA physician that had earlier examined the 
Veteran in September 2007 reiterated that he still is unable to 
testify as to whether the Veteran had initial contact with 
hepatitis C in the service, or not in the service, without resort 
to mere speculation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
hepatitis C was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Here, though, the Board need not discuss whether there 
has been VCAA compliance because the claim is being granted, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless 
error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Entitlement to Service Connection for Hepatitis C

The Veteran contends that instruments used during service to 
stitch and treat his right thumb injury were not properly 
sanitized and, therefore, the source of infection for his later 
diagnosed hepatitis C.  Service connection may be granted for any 
disease diagnosed after service, if the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  And here, at the very least, the 
medical and other evidence supporting the claim is sufficient to 
make this posited cause-and-effect correlation as likely as not, 
so the claim must be granted with resolution of this doubt in the 
Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is obvious or definite 
etiology).

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus or link between 
the in-service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Here, as previously conceded in the Board's prior decisions and 
remands, private and VA laboratory results confirm the Veteran 
has hepatitis C.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  Consequently, the 
determinative issue is whether the Veteran's hepatitis C is 
attributable to his military service - and, in particular, to 
the thumb injury and treatment mentioned.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Board finds there is sufficiently probative (competent and 
credible) medical and other evidence of record establishing this 
required linkage.



The VA compensation examiner that evaluated the Veteran in 
September 2007, and who since has submitted an addendum to the 
report of that evaluation in May 2010 after being asked to 
provide further comment, indicated he could not associate the 
Veteran's hepatitis C with any infection during his military 
service.  But by the same token, this VA compensation examiner 
also just as well acknowledged that he could not disassociate 
this condition from the Veteran's military service.  So this VA 
examiner could neither confirm nor rule out this posited 
correlation - that is, without resorting to mere speculation.

Statements like this, which are inconclusive as to the origin of 
a disorder, generally cannot be employed as suggestive of a 
linkage between the disorder and the Veteran's military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  However, these types of opinions also 
cannot be used to rule out this purported correlation, either.  
Ultimately, noncommittal opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Indeed, in past decisions the Court also held that saying a 
condition "may" be related to the Veteran's military service is 
tantamount to saying it just as well "may not" be related to 
his service, so, because of this equivocality, also an 
insufficient basis to grant service connection.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

And it was primarily for these reasons and because of this 
looming uncertainty regarding the etiology of the Veteran's 
hepatitis C that the Board previously denied his claim in 
February 2008.

An etiological opinion, however, has to be viewed in its entire 
context and not characterized solely by the medical 
professional's choice of words.  See Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 
(1997).

Moreover, additional precedent cases have been issued since the 
Board's prior decision shedding further light on how to properly 
assess and determine the probative value of these noncommittal 
opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 
(Fed. Cir. 2008), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) indicated a determination 
regarding service connection requires consideration of all 
pertinent medical and lay evidence, including medical opinions 
that do not state definitively when a particular disorder or 
condition began; therefore, classifying a medical opinion as 
"non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 
1282 (Fed. Cir. 2009), the Federal Circuit Court more recently 
held that an examiner's statement, which recites the inability to 
come to an opinion, provides neither positive nor negative 
support for service connection; therefore, it is not pertinent 
evidence regarding service connection.  The remainder of the 
report, however, must be considered as evidence of whether the 
disability was incurred in service.

An even more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.  



The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

As acknowledged when previously adjudicating his claim, the 
majority of the Veteran's STRs are missing and therefore 
unavailable for consideration.  However, the report of his May 
1953 military discharge examination is available, and it does not 
show complaints or treatment of hepatitis of any variant (non-
A/non-B), or symptoms of this condition, or even commonly 
accepted risk factors for developing it such as blood 
transfusions before 1992 or organ transplants, hemodialysis, 
tattoos, body piercing, intravenous or intranasal drug use, high-
risk sexual activity, or exposure to contaminated blood products 
as a health care worker, or other direct percutaneous exposure to 
blood such as acupuncture with non-sterile needles and sharing of 
toothbrushes or shaving razors.  See Veterans Benefits 
Administration (VBA) letter 211B (98-110) November 30, 1998.  It 
is also accepted that Veterans may have been exposed to the 
Hepatitis C virus (HCV) during the course of their duties as a 
military corpsman, medical worker, or as a consequence of being 
in combat.  See VBA Fast Letter 04-13 (June 29, 2004).

Here, though, the Veteran has never alleged actually experiencing 
any symptoms of hepatitis C while in service, rather, just 
virtually continuously since service up to the present.  His main 
symptom, he says, was chronic fatigue (always feeling tired and 
resultantly needing to take naps during the day).  He adds that 
he also had achy joints.  See his December 2009 statement 
attesting to this.



The fact that the Veteran admittedly did not experience any 
symptoms of hepatitis C while in service, at least any that were 
noticeable, lessens the importance of his missing STRs.  
Moreover, although there is a heightened duty to assist him with 
his claim in this unfortunate situation, also to consider 
carefully applying the benefit-of-the-doubt doctrine, and to 
discuss the reasons and bases for the decision, his missing STRs, 
alone, do not obviate the need for him to still have the required 
medical nexus evidence linking his hepatitis C to his military 
service.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing 
STRs do not lower the threshold for an allowance of a claim; 
there is no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).

That said, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit Court recognized lay evidence as 
potentially competent to support the presence of disability, 
including during service and like here, since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  And the Veteran is competent, even as a 
layman, to attest to having experienced chronic fatigue and achy 
joints, etc., during the many years since his discharge from 
service in May 1953, so even prior to the initial diagnosis of 
hepatitis C in 1989.  See Washington v. Nicholson, 19 Vet. App. 
363 (2005).  Moreover, there is no inherent reason to doubt or 
question the credibility of his lay testimony concerning this, so 
ultimate probative value of his lay testimony, especially absent 
any refuting evidence in the file.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

But of equal or even greater significance, two physicians, Drs. 
L.J.J. and P.N.S., have submitted supporting medical nexus 
opinions dated in January 2003, December 2007, June 2009, and 
January 2010, collectively indicating the Veteran most likely 
contracted hepatitis C during his military service in the manner 
alleged.  It is worth pointing out additionally that these 
physicians specialize in the particular branch of medicine at 
issue and, therefore, have the necessary subject matter expertise 
to best comment on the etiology of the Veteran's hepatitis C in 
terms of whether it is attributable or dates back to his military 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  And these 
physicians discussed the medical rationale for their favorable 
opinions, in the process recounting the history of the disease, 
explaining how the infections often go undetected for many years, 
indeed even decades, and affirming that this is what most likely 
occurred in this particular case.  Their supporting opinions 
therefore have the proper factual foundation and predicate.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  See also Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (indicating this also would be justification for not 
scheduling a VA compensation examination for a medical nexus 
opinion).

Here, though, as already mentioned, the Board already had the 
Veteran examined for a VA medical nexus opinion, hence in so 
doing implicitly accepted as credible his lay testimony regarding 
his purported injury in service and the evaluation and treatment 
he received in the aftermath.  And for the other reasons and 
bases already discussed, the Board also has accepted as credible 
his lay testimony of continuous symptoms since service.

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court 
discusses, in great detail, how to assess the probative weight of 
medical opinions and the value of reviewing the claims file.  The 
Court holds that claims file review, as it pertains to obtaining 
an overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, "[i]t 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure had compromised the value of the 
medical opinion.  In contrast, the Court held that, in rejecting 
the other private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), and 
thus, the Board's rejection was not based solely on the failure 
to completely review the claims file.

But contrary to the situation presented in Nieves-Rodriguez, the 
two physicians that commented favorably indicated they had 
reviewed the relevant records, so presumably at least those in 
the file specifically pertaining to the claim.  Thus, as they 
affirmed this necessary linkage between the Veteran's hepatitis C 
and his military service, the claim must be granted.  38 C.F.R. 
§ 3.102.




ORDER

The claim for service connection for hepatitis C is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


